UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-VO-

JOSEPH COSTELLO,

DENISE COTE,

Defendant.

District Judge:

S4 18cr0041 (DLC)

ORDER

 

 

 

 

USDC SDAY |
; OCU

 
 
 

eT OPRIV PE CRITE ES ayy
aot ELLY BT

 

A a

i
q
'
Reet A
isl gt f
ae —- i
1
i

ee _—
S eate enter sna tere tit setinimeonr pv arerunree

 

IT IS HBREBY ORDERED that the Clerk of Court shall unseal

the above-referenced matter.

Irv IS FURTHER ORDERED that the following documents shall be

unsealed and docketed in the public record:

Sealing envelope #128: Notice of Intent to File

 

Defendant Information sheet, designation forms,

Indictment,

Sealing envelope #167: Notice of Intent to File

and Information $3 18 Cr.

 

Defendant Information sheet, designation forms,

indictment,

Sealing envelope #316:

and Information S4 17 Cr.

June 24,

 

IT IS FURTHER ORDERED that the October 28,

O41.

O41.

an Information,

Waivers of

an Information,

waivers of

2019 Order.

2019 “Judgment

In A Criminal Case” shall be unsealed and filed in the public

record,

 
TT ITS FURTHER ORDERED that all other previously sealed

documents shall remain sealed.

Dated: New York, New York
December 12, 2019
Daa. Me
DENTSE COTE
United States District Judge

 
